 In the Matter of EUREKA MARYLAND ASSURANCE CORPORATIONandINDUSTRIAL AND ORDINARY INSURANCE AGENTS UNION No. 21354,INDUSTRIAL AND ORDINARY INSURANCE AGENTS COUNCILCase No. R-1567.-Decided November 6, 1939Life Insurance Business-Jurisdiction:employer engaged in trade, traffic, andcommerce in the District ofColumbia-Investigation of Representatives:con-troversy concerning representation of employees:rivalorganizations-UnitAppropriate for Collective Bargaining:no controversy as to; debit agents andcanvassers,excluding ordinary agents, clerks,inspectors,assistant super-intendents,and the superintendent-ElectionOrderedMr.SamuelH. Spencer,for the Board.Mr. Jacob S. New,ofBaltimore,Md., forthe Company.ilfr.George L. Russ,ofWashington,D. C., for theCouncil.Mr. George BrodyandMr. Lou Vennett,of Baltimore,Md., forthe U. O. P. W. A.Mr. Ivar Peterson,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn May 25, 1939, Industrial and Ordinary Insurance Agents UnionNo. 21354, Industrial and Ordinary Insurance Agents Council, hereincalled the Council, filed with the Regional Director for the FifthRegion (Baltimore, Maryland), a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Eureka Maryland Assurance Corporation,' Washington,D. C., herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 15, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andiThe petition and the Board's order directing an investigation,which incorrectly desig-nated the Company as Washington Branch Eureka Maryland AssuranceCorp.of Baltimore,Maryland,were amended at the hearing to designate the Company as above.17 N. L.R. B., No. 23.381 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegulations-Series 2, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On September 29, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theCouncil, and the Congress of Industrial Organizations, herein calledthe C. I. O. Pursuant to the notice, a hearing was held on October16, 1939, at Washington, D. C., before .Tilford E. Dudley, the TrialExaminer duly designated by the Board.At the opening of thehearing, United Office and Professional Workers of America, hereincalled the U. O. P. W. A., a labor organization claiming to representemployees directly affected by the investigation, was on motionallowed to intervene as a party to the proceeding.The Board andthe Company were represented by counsel ; the Council and theU. O. P. W. A., by their duly authorized representatives.All partiesparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.At the opening of the hearing, counsel for the Company moved todismiss the petition on the grounds that the Act is not applicable tothe Company or to its employees referred to. in the petition, and thatthe Company is not engaged in commerce in the District of Columbia,within the meaning of the Act. The Trial Examiner denied themotion.During the course of the hearing the Trial Examiner madeseveral other rulings on motions.No objections were made to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYEureka Maryland Assurance Corporation, a Maryland corporationwith its main office in Baltimore, Maryland, and branch offices inDelaware, Maryland, Michigan, Ohio, Pennsylvania, Virginia, andtheDistrict of Columbia, is engaged in the sale of industrial,ordinary, and group life insurance.The Company maintains twobranch offices in the District of Columbia, both of which are engagedin selling ordinary and group life insurance, but only one of whichsells industrial life insurance.This proceeding is concerned withthe employees of the Company's Washington offices.In 1938, the Company had 1,175 ordinary and group, and 18,412industrial, life insurance policies in force in the area serviced by theWashington offices, which includes the District of Columbia and EUREKA MARYLAND ASSURANCECORPORATION383nearby sections of Maryland and Virginia.Approximately 63 percent of the industrial life insurance business done by the Washingtonoffice is allocable to the District of Columbia.During 1938, the grosspremium receipts of the Washington offices amounted to $164,814.49,and of this sum, approximately $128,000 consisted of industrial lifeinsu ance-,premiums:At the end of 1938, the Company had out-standing $3,406,466 in industrial life insurance in the District ofColumbia, or about 2 per cent of the total industrial life insuranceoutstanding in the District of Columbia.The Company employs about 37 employees in its Washingtonoffices.About 33 of these employees are engaged in selling industriallife insurance, including 22 debit agents or collectors, 3 canvassers,1 inspector, 2 clerks, 4 assistant superintendents, and 1 superintendent.We find that the Company is engaged in trade, traffic, and com-merce in the District of Columbia.II.THE ORGANIZATIONS INVOLVEDIndustrial and Ordinary Insurance Agents Union No. 21354, In-dustrial and Ordinary Insurance Agents Council, is a labor organ-ization affiliated with the American Federation of Labor, admittingto membership employees of the Company.United Office and ProfessionalWorkers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPrior to the hearing, the U. O. P. W. A. entered into a contractwith the Company providing, in part, that it should become ap-plicable in all areas in which the U. O. P. W. A.represented a ma-jority of the employees.Shortly before this, the Council,claimingto represent employees of the Company, had sought to negotiate withthe Company in their behalf.At the hearing, the Council, theU. O. P. W. A., and the Company stipulated that a question hadarisen concerning the representation of employees of the Company inWashington, D. C.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company2Counsel'for the Company agreed to the stipulation subject, however,to his motion todismiss for lack of jurisdiction. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce within the District of Co-lumbia, and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE APPROPRIATE UNITThe parties stipulated 3 at the hearing that the debit agents andthe canvassers of the Company located and stationed in Washington,D. C., but excluding the ordinary agents, the clerks, the inspectors,the assistant. superintendents, and the superintendent, constitute aunit appropriate for the purposes of collective bargaining.The unitso agreed upon corresponds substantially to the unit which we haveheretofore found appropriate in an analogous case.4We see no reasonfor departing from the desires of the parties.We find that the debit agents and the canvassers of the Companylocated and stationed in Washington, D. C., but excluding the ordi-nary agents, the clerks, the inspectors, the assistant superintendents,and the superintendent, constitute a unit appropriate for the pur-poses of collective bargaining and that said unit will insure to, em-ployees of the Company the full benefit of their right to self-organ-ization and collective bargaining and otherwise will effectuate thepolicies of the Act.VI.TIIE DETERMINATION OF REPRESENTATIVESThe Council and the U. 0. P. W. A. stipulated that an electionshould be held to determine the question concerning representation.We find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The Council and the U. 0. P. W. A. agreed that the employeeseligible to vote should be, those employees in the appropriate unitduring the pay-roll period immediately preceding the date of theDirection-of Election herein, including employees who did not workduring such pay-roll period because they were ill or on vacation, butexcluding those who have since quit or been discharged for cause.We shall so direct.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A. question affecting commerce has arisen concerning the repre-sentation of employees of Eureka Maryland Assurance Corporation,s See footnote 2.Matter of Washington Branch of the Sun Life Insurance Company of AmericaandIndustrial and Ordinary Insurance Agents UnionNo. 21354,Industrial and Ordinary Insur-oneceAgents Council,15 N. L. R. B., 817. EUREKA MARYLANDASSURANCE CORPORATION385atWashington, District of Columbia, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.The debit agents and the canvassers of the Company locatedand stationed in Washington, D. C., but excluding the ordinaryagents, the clerks, the inspectors, the assistant superintendents, andthe superintendent, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTION 'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with Eureka Maryland Assurance Corporation,Washington,D. C., an election by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among the debit agents andthe canvassers of Eureka Maryland Assurance Corporation locatedand stationed in Washington, D. C., who were employed during thepay-roll period immediately preceding the date of this Direction ofElection, including such employees who did not work during thatperiod because they were ill or on vacation, but excluding the ordinaryagents, the clerks, the inspectors, the assistant superintendents, andthe superintendent, and those who have since quit or been dischargedfor cause, to determine whether they desire to be represented byIndustrial and Ordinary Insurance Agents Union No. 21354, Indus-trial and Ordinary Insurance Agents Council, or United Office andProfessionalWorkers of America, for the purposes of collective bar-gaining, or by neither.[SA1LE TITLE]AMENDMENT TO DIRECTION OF ELECTIONNovember 14, 1939On November 6, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding, the election to be held as early as pos- 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDsible but not later than thirty (30) days from the date of the Direc-tion.The Board, having been advised by United Office and Pro-fessionalWorkers of America that it does not desire to participatein any election ordered by the Board in this proceeding, hereby:amends its Direction of 'Election issued on November 6,- 1939, bystriking therefrom the words "they desire to be represented by In-dustrial and Ordinary Insurance Agents Union No. 21354, Industrialand Ordinary Insurance Agents Council, or United Office and Pro-fessionalWorkers of America, for the purposes of collective bargain-ing, or by neither" and substituting therefor the words "or not theydesire to be represented by Industrial and Ordinary Insurance AgentsUnion No. 21354, Industrial and Ordinary Insurance Agents Council,for the purposes of collective bargaining."17 N. L. R. B., No. 23a.